Securities Act Registration No. 333-181176 Investment Company Act Registration No. 811-22696 As filed with the Securities and Exchange Commission on July 16, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.25 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 28 x (Check appropriate box or boxes.) Compass EMP Funds Trust (Exact Name of Registrant as Specified in Charter) 17605 Wright Street Omaha, NE 68130 (Address of Principal Executive Offices including zip code) Registrant’s Telephone Number, including Area Code: (402) 895-1600 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, 17th Floor Columbus, Ohio 43215 614-469-3265 (phone) 614-469-3361 (fax) It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 25 to the Registration Statement of Compass EMP Funds Trust (the “Trust”) on FormN-1A hereby incorporates by reference PartsA, B and C from the Trust’s PEANo.24 on FormN-1A filed June 27,2014.This PEANo.25 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in PEANo.24 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Brentwood and State of Tennessee on the 16th day of July, 2014. COMPASS EMP FUNDS TRUST By: /s/ Robert W. Walker Robert W. Walker Treasurer, Principal Financial Officer Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities indicated on the 16th day of July, 2014. Signature Title /s/ Stephen M. Hammers* Stephen M. Hammers President (Principal Executive Officer) /s/ Robert W. Walker Robert W. Walker Treasurer (Principal Financial Officer) /s/ Donald T. Benson* Donald T. Benson Trustee /s/ John M. Gering* John M. Gering Trustee /s/ Ottis E. Mims* Ottis E. Mims Trustee /s/ David Moore* David Moore Trustee *By: /s/ Robert W. Walker Robert W. Walker Attorney-in-Fact pursuant to Powers of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
